Title: From George Washington to Samuel Huntington, 23 January 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir,
                            New Windsor Jany 23d 1781
                        
                        I have been successively honoured with your Excellency’s dispatches of the 12th 13th & 16th and shall
                            duly attend to the contents.
                        Your Excellency, probably by this time, has heard of the Revolt of the Jersey Troops in imitation of the
                            Pensylvania line. Advice that this had been the case with a part of them, with an expectation of its becoming general,
                            reached me the night before last—their complaints and demands of the same complexion with those of the Pensylvanians.
                        I immediately ordered as large a detachment as could possibly be spared to be Marched from West point
                            & put it under the Command of Major General Howe—with orders to bring the Mutineers to unconditional submission
                            and, their principal leaders to instant & condign punishment—I have also taken measures to induce the Jersey
                            Militia to act in conjunction with him.
                        It is difficult to say what part the Troops sent to quel the Revolt will act; but I thought it indispensable
                            to bring the matter to an Issue and risk all extremities. Unless this dangerous spirit can be suppressed by force there is
                            an end to all subordination in the Army, and indeed to the Army itself. The infection will no doubt shortly pervade the
                            whole mass.
                        On receiving the news of this disagreeable event, I immediately dispatched a letter to the Committee of
                            Congress at Trenton, recommending that no conciliatory measures might be attempted.
                        I am entirely of opinion with your Excellency that more certain & permanent funds must be found for
                            the support of the War, than have hitherto existed. Without them, our opposition must very soon cease. The events that
                            have recently taken place are an alarming comment upon the insufficiency of past systems.
                        We continue under the more distressing embarrassments in the articles of Provision & Forage. I have
                            the honr to be with perfect respect Yr Excellys Most obedt & Hble Servt
                        
                            Go: Washington
                        
                    